52 F.3d 323NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Manuel Holbert VENABLE, Plaintiff-Appellant,v.Rufus FLEMING, Warden;  Virginia Department of Corrections,Defendants-Appellees.
No. 95-6114.
United States Court of Appeals, Fourth Circuit.
Submitted April 4, 1995.Decided April 19, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-94-431-AM)
Manuel Holbert Venable, appellant pro se.  Lance Bradford Leggitt, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Manuel Venable appeals from a district court order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  We affirm.


2
The district court properly found that the parties Venable named in his original complaint were not amenable to suit under Sec. 1983 on the facts alleged in the complaint.  Will v. Michigan Dep't of State Police, 491 U.S. 58, 70-71 (1989) (arm of state not "person" for Sec. 1983 purposes);  Monell v. Department of Social Servs., 436 U.S. 658, 694 (1978) (respondeat superior unavailable in Sec. 1983 actions).  Further, although this complaint alleged claims against unnamed persons, and the district court did not allow Venable to amend pursuant to the dictates of Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.), cert. denied, 439 U.S. 970 (1978), we find the error harmless.  Venable's complaint is factually baseless and therefore could have been dismissed under 28 U.S.C. Sec. 1915(d) (1988).  Neitzke v. Williams, 490 U.S. 319, 328 (1989);  Adams v. Rice, 40 F.3d 72 (4th Cir.1994).


3
Thus, we affirm the dismissal order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED